UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7502



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00075-F)


Submitted:   December 21, 2006            Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.   Dennis M. Duffy,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ahmed Malachi Abdel-Aziz appeals the district court’s

order denying his motion for “Relief Pursuant to Federal Rules of

Civil Procedure Rule 60(b)(4).”      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.       United States v. Abdel-Aziz, No.

7:00-cr-00075-F (E.D.N.C. Aug. 24 & 25, 2006).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -